

116 HRES 307 IH: Congratulating the people and Government of the Republic of Slovenia on the 28th anniversary of the country’s independence.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 307IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Gosar submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCongratulating the people and Government of the Republic of Slovenia on the 28th anniversary of the
			 country’s independence.
	
 Whereas, on December 23, 1990, the people of Slovenia voted overwhelmingly in favor of independence from the former Yugoslavia in a national referendum;
 Whereas, on June 25, 1991, the Republic of Slovenia declared itself as an independent and sovereign nation;
 Whereas, on December 23, 1991, the parliament of Slovenia adopted a constitution based on the rule of law, respect for human rights, and democratic ideals;
 Whereas, during its 28 years of independence, Slovenia has been an important United States ally in Central Europe and a strong advocate of democracy, the rule of law, and the merits of an open, free market economy;
 Whereas the Government of Slovenia has made important contributions to international efforts to promote peace, stability, and development in Southeast Europe, Afghanistan, and elsewhere;
 Whereas the Government of Slovenia serves as a leader in efforts to remove destructive land mines in parts of Southeast Europe and in other parts of the world;
 Whereas Slovenia has become an active member of international organizations, including the United Nations, the Organization for Security and Cooperation in Europe, the Council of Europe, the World Trade Organization, the European Union, the North Atlantic Treaty Organization, and the Organization for Economic Cooperation and Development; and
 Whereas Slovenia has further consolidated its international role through successful chairmanship of the Organization for Security and Cooperation in Europe in 2005, and, as the first new member from Central and Eastern Europe, the presidency of the Council of the European Union in 2008: Now, therefore, be it
		
	
 That the House of Representatives hereby— (1)congratulates the people and the Government of the Republic of Slovenia as the country celebrates 28 years of independence;
 (2)commends the people of Slovenia on the significant progress made in the last 28 years; (3)recognizes the important role of the Slovenian community in the United States to promote partnership and cooperation between the two countries; and
 (4)encourages the Government of the Republic of Slovenia to continue its important work in the transatlantic alliance, and the efforts to further peace, stability, and prosperity in Southeast Europe and elsewhere.
			